      Case 3:16-cv-01407-HZ        Document 71       Filed 03/19/19   Page 1 of 9




Marianne Dugan
ATTORNEY AT LAW
259 E. 5th Ave., Suite 200-D
Eugene, OR 97401
541-338-7072
mdugan@mdugan.com

Timothy M. Bechtold
BECHTOLD LAW FIRM, PLLC
PO Box 7051
Missoula, MT 59807
406-721-1435
tim@bechtoldlaw.net

Kristine Akland
AKLAND LAW FIRM, PLLC
317 E. Spruce St.
Missoula, MT 59802
406-544-9863
aklandlawfirm@gmail.com

Attorneys for Plaintiff



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON
                               PORTLAND DIVISION

 ALLIANCE FOR THE WILD
 ROCKIES,
                                                   Cause No. 3:16-cv-01407-HZ
                                  Plaintiff,

         v.                                        PLAINTIFF’S BRIEF REGARDING
                                                   APPLICATION OF RIMINI STREET,
 UNITED STATES ARMY CORPS OF                       INC. V. ORACLE USA, INC., 586 U.S.
 ENGINEERS, UNITED STATES                          ___ (2019).
 BUREAU OF RECLAMATION, and
 BONNEVILLE POWER
 ADMINISTRATION.
                      Defendants.

        On March 4, 2019, the Supreme Court issued a unanimous opinion in Rimini Street,

Inc. v. Oracle USA, Inc., 586 U.S. ___ No. 17-1625, 2019 WL 1005828 (U.S. Mar. 4,



                                               1
      Case 3:16-cv-01407-HZ          Document 71        Filed 03/19/19      Page 2 of 9




2019). At issue was whether the term “full costs” as set forth in §505 of the Copyright Act

authorizes an award for expenses not identified in 28 U.S.C. §§1821 and 1920. The Court

held the “[Copyright Act’s] authorization for the award of “full costs” [] covers only the six

categories specified in the general costs statue, codified at §§1821 and 1920.” Rimini, at *2.

        The Supreme Court’s decision in Rimini does not affect Alliance for the Wild

Rockies’ request for fees here. The Rimini court limited its analysis to the language used in

the Copyright Act that authorizes an award for costs, which is distinct from the language

used in the Endangered Species Act. Even if the holding did apply to cases awarding fees

under the Endangered Species Act, it only affects “cost” incurred in the case, not attorneys

fees or expert witness fees. Here the “costs” Alliance requests are costs that are either

identified in §1920 or considered part of the “attorney’s fees.”

        Procedural History

        Oracle USA, a software development company, sued Rimini Street in federal district

court in Nevada asserting claims under the Copyright Act and other state and federal laws.

Rimini, at 2. The jury found in favor of Oracle and awarded Oracle $35.6 million in

damages for copyright infringement and $14.4 million in damages for violations of state

statutes. Id. Following the verdict, Oracle filed a Motion for Attorneys’ Fees and Costs

seeking about $35.6 million in attorney fees, $4.9 million in taxable costs, and $12.8 million

in non-taxable costs. Oracle USA, Inc. v. Rimini Street, Inc., 20 F.Supp.3d 1200, 1214 (D.

Nev. 2016). These “non-taxable costs” included expert witness fees, e-discovery fees, jury

consulting and other non-taxable costs. Id. at 1218.

        Rimini Street appealed to the Ninth Circuit Court of Appeals. Oracle USA, Inc. v.

Rimini Street, Inc. 879 F.3d 948, 965 (9th Cir. 2018). Because the Copyright Act allows the




                                               2
      Case 3:16-cv-01407-HZ            Document 71        Filed 03/19/19       Page 3 of 9




court, in its discretion, to award the “recovery of full costs,” 17 U.S.C. §505, the Ninth

Circuit held that “full costs” under §505 “is not limited to the categories of costs described

in 28 U.S.C. §1920” and upheld the award of $17.6 million in non-taxable costs. 879 F.3d at

956-6 citing Twentieth Century Fox v. Entertainment Distributing, 429 F.3d 869, 885 (9th

Cir. 2005).

        The Supreme Court granted certiorari “to resolve disagreement in the Courts of

Appeals over whether the term ‘full costs’ in §505 authorizes awards of expenses other than

those costs identified in §§1821 and 1920.” The Court found that the Copyright Act’s

reference to “full costs” only authorizes a court to award the six categories of “costs”

specified in §§1920. Rimini at *2.

        Application of Rimini to the case at bar

        The $12.6 million “non-taxable costs” that were at issue in Rimini were costs

associated with e-discovery, expert witness fees and jury consulting costs. 20 F.Supp.3d at

1218. The Court found where the authorizing federal statute simply refers to “costs,” a court

may only award the six enumerated “costs” specified in the general costs statute §§1821,

1902. Rimini at *3. If however, the authorizing statute expressly provides for the award of

expert witness fees or attorney’s fees, the court may award litigation expenses not specified

in the general costs statute. Id. “A statute awarding “costs” will not be construed as

authorizing an award of litigation expense beyond the six categories listed §§1821 and 1920,

absent an explicit statutory instruction to that effect.” Id at *4. The six categories listed at

§1920 are:

        1) Fees of the clerk and marshal;
        2) Fees for printed or electronically recorded transcripts necessarily obtained for
           use in this case;
        3) Fees and disbursements for printing and witnesses;



                                                 3
      Case 3:16-cv-01407-HZ          Document 71        Filed 03/19/19      Page 4 of 9




      4) Fees for exemplification and costs of making copies of any materials where the
         copies are necessarily obtained for use in the case;
      5) Docket fees under §1923 of this title;
      6) Compensation of court appointed experts, compensation of interpreters, and
         salaries, fees, expenses, and costs of special interpretation services under §1928
         of this title.
28 USC §1920.

        1.        Rimini’s holding does not apply here because the language
                  authorizing costs and fees under the Copyright Act is distinctly
                  different than the language in the Endangered Species Act.

        The Copyright Act’s language authorizing fees and costs is distinctly different than

that of the Endangered Species Act. Under the Copyright Act, “the court in its discretion

may allow the recovery of full costs by or against any party . . . the court may also award a

reasonable attorney’s fee to the prevailing party as part of the costs.” 17 U.S.C. §505. Under

the Endangered Species Act (ESA), the court “may award costs of litigation (including

reasonable attorney and expert witness fees) . . .” 16 U.S.C. §1540(g)(4). First, unlike the

Copyright Act, the ESA expressly provides for expert witness fees - one of the “costs” at

issue in Rimini. Because the ESA provides an “explicit statutory instruction” to award expert

witness fees, here, this Court has direct authority to award the expert witness fees requests.

        Second, the ESA’s language authorizing costs, “Costs of litigation (including

reasonable attorney and expert witness fees),” is unlike the Copyright Act’s language, “full

costs.” The ESA’s language expressly “authorizes awards for expenses beyond the six

categories specified in the general costs statute.” Rimini at *3. Therefore, the holding in

Rimini does not apply to cases awarding fees under the ESA.

        2.        Even if Rimini’s holding applies here, the “costs” Plaintiff requests
                  are enumerated in §1920 or considered “out-of-pocket expenses”
                  included as part of Plaintiff’s “attorneys fees.”




                                               4
      Case 3:16-cv-01407-HZ           Document 71         Filed 03/19/19      Page 5 of 9




        If this Court finds that Rimini’s discussion regarding “full costs” as it is used in §505

of the Copyright Act applies to cases awarding fees under the Endangered Species Act, the

application to the case at bar is narrow. Here, Rimini’s holding would only apply to the

“costs” Plaintiff has incurred during litigation and would not affect the Plaintiff’s requested

attorneys fees or expert witness fees.

        First, as discussed above, the holding in Rimini speaks only to what “costs” a court

may award if the costs are not expressly stated in the substantive statute. Rimini at *2. If the

statute does express authority to award expert witness fees and attorney’s fees, courts may

award such fees. Id. at *2, 4. Here, because the ESA expressly states that a court may award

“reasonable attorney and expert witness fees,” the holding in Rimini does not impact

whether this Court may award Plaintiff the attorney fees and expert witness fees requested.

16 U.S.C. §1540(g)(4). The only effect, if any, regards the “costs” Alliance requests.

        The “costs” Alliance requests here are minimal. To begin with, pursuant to the

Ninth Circuit’s holding that “each party shall bear its own costs on appeal,” Alliance did not

submit a Bill of Costs to the Ninth Circuit. Doc. 51-1 at 12, Doc. 66 at 11.1 Thus, the only

“costs” at issue here are Alliance’s filing fee, travel costs, and postage on appeal ($2,607.89)

(Doc. 67 at 3), and the filing fees, printing, postage costs and paralegal fees at the district

court ($1,645.40) (Doc. 49 at 5).

        Rimini states that the six costs enumerated in §1902 may be awarded if the

authorizing statue simply refers to “costs.” Id. at *2. Therefore, if nothing else, the holding

in Rimini supports the award of filing fees, postage and printing costs that Alliance incurred



1
 The $505 filing fee incurred on appeal has been considered a “taxable costs” by the Six
Circuit. See National Truck Equipment Ass’n v. National Traffic Safety Admin., 972, 669,
674 (6th Cir 1992). H

                                                5
       Case 3:16-cv-01407-HZ          Document 71        Filed 03/19/19       Page 6 of 9




at the District Court ($1,645.40). Doc. 49 at 5. The remaining “costs” Alliance requests are:

1) paralegal costs; 2) travel costs on appeal; and 3) the filing fee for the appeal.

        The Ninth Circuit and the Supreme Court “have long interpreted the phrase

‘reasonable attorney’s fees’ to include certain litigation expenses” including costs of

paralegal’s time, travel, courier and copy costs.” Grove v. Wells Fargo Financial California,

Inc., 606 F.3d 577, 580 (9th Cir. 2010)(citing Missouri v. Jenkins, 491 U.S. 274 (1989) and

Davis v. City of San Francisco, 876 F.2d 1536, 1556 (9th Cir. 1992)). Here, because the

ESA allows for “litigation costs (including reasonable attorney [fees]. . .” the costs for the

paralegal time and travel costs may be awarded as part of the “reasonable attorney fee

award.”

        In Jenkins, the Supreme Court explained that “the [attorney’s] fee must take into

account the work not only of attorneys, but . . . it must also take account of other expenses

and profit” and held that a prevailing plaintiff could recover the costs of paralegals’ time

under a statute allowing for “a reasonable attorney’s fees as part of its costs.” 491 U.S. at

285.

        The Ninth Circuit, in Davis, noted that “the courts have long held [that certain non-

taxable costs] can be awarded as part of a reasonable attorneys’ fee since they are typically

charged to paying clients by private attorneys.” 876 F.2d at 1541. The Ninth Circuit

affirmed an award of travel expenses under a statute that provided the district court to allow

the prevailing party “reasonable attorney’s fees” as part of the costs of the action. Id. at

1488. The defendants argued that travel expenses are not available under §1920 and should

thus not be awarded. Id. The Court rejected this argument and explained that the defendant

“fails to see that . . . travel expenses were not granted as costs under section 1920, but rather




                                                6
      Case 3:16-cv-01407-HZ           Document 71        Filed 03/19/19       Page 7 of 9




as out-of-pocket expenses, compensable under section 1988.2” Id. The Court further stated

that,“[c]ourts have generally held that expenses incurred during the course of litigation

which are normally billed to fee-paying clients should be taxed under section 1988.” Id.

        The filing fee incurred on appeal ($505) should also be considered part of the

attorneys’ fees at it is an “expense incurred during the course of litigation which [is]

normally billed to fee-paying clients.” Id. However, the Ninth Circuit has held that the filing

fee may be considered a “fee of the clerk” in §1920(1). United States v. Havelock, 664 F.3d

1284, 1289 (9th Cir. 2012). Therefore, if this Court finds that Rimini applies to cases

involving fee awards authorized by the ESA, a maximum reduction of $505 to Alliance’s

requested costs would be appropriate.

CONCLUSION

        The Supreme Court’s holding in Rimini does not affect Alliance’s request for fees

and costs here. The Rimini decision interprets the Copyright Act’s language that authorizes

an award for costs. That language is distinct from the language used in the Endangered

Species Act. Therefore, holding of Rimini should not apply to cases awarding fees under the

ESA. Even if the holding did apply to ESA cases, it would only affect the “cost” incurred in

the case, not attorneys fees or expert witness fees. Here the “costs” Alliance requests are

costs that should be awarded in full because they are either enumerated in §1920 or are

considered part of the “attorney’s fees.” If this Court further finds that the filing fee incurred

on appeal is a “fee of the clerk” as set forth in §1920, then a maximum reduction of $505 to

Alliance’s costs would be appropriate for a total award of $230,171.79.

2
  “Lower courts in this circuit have, without comment, applied the interpretation of
attorney’s fees in §1988 to other fee-shifting statutes in order to award expenses that do not
fall within the scope of §1920. Trs. of the Constr. Indus. and Laborers Health and Welfare
Trust v. Redlands Ins. Co., 460 F.3d 1251, 1258 (9th Cir. 2006).

                                                7
Case 3:16-cv-01407-HZ      Document 71    Filed 03/19/19      Page 8 of 9




 Dated this 19th day of March 2019.

                                          Respectfully submitted,

                                          /s/ Kristine M. Akland
                                          Kristine M. Akland
                                          Timothy M. Bechtold
                                          Marianne Dugan
                                          Attorneys for Plaintiffs




                                      8
      Case 3:16-cv-01407-HZ          Document 71        Filed 03/19/19     Page 9 of 9




                            CERTIFICATE OF COMPLIANCE

       This brief complies with the applicable page limitation established in this Court’s

March 5, 2019 order requesting further briefing. Doc. 70(No document attached). It contains

8 pages excluding the caption, signature block, and certificates of counsel.

                                                       /s/ Kristine M. Akland
                                                       Kristine M. Akland
                                                       Timothy M. Bechtold
                                                       Marianne Dugan
                                                       Attorneys for Plaintiffs




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2019 I electronically filed the foregoing

documents with the Clerk of the Court for the District of Oregon via the CM/ECF system,

which will send notification of such to the attorneys of record.

                                                       /s/ Kristine M. Akland
                                                       Kristine M. Akland
                                                       Timothy M. Bechtold
                                                       Marianne Dugan
                                                       Attorneys for Plaintiffs




                                               9
